Per Curiam.
This is an appeal from an order modifying a decree of dissolution. The wife appeals, alleging that the district court abused its discretion in finding that a material change in circumstances affecting the best interests of the children required a change in child custody previously granted to the wife.
“In an appeal involving an action for dissolution of marriage, the Supreme Court’s review of a trial court’s judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another.”
Huffman v. Huffman, ante p. 101, 104, 459 N.W.2d 215, 219 (1990); Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990); Ensrud v. Ensrud, 230 Neb. 720, 433 N.W.2d 192 (1988).
From our review de novo on the record in these proceedings, we find no abuse of discretion by the district court. We decline to award an attorney fee in this appeal.
Affirmed.